DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai et al (US 10,848,039).
Regarding claim 1, Nagai et al teach a manufacturing method of a laminated iron core (Fig. 2, 1) by laminating a plurality of blanked members (30) to form a laminate (B1-B6), the laminate including a pair of first and second end surfaces (Top & Bottom 30 of each B1-B6), and the plurality of blanked members (30) being interlocked by a caulk (16) in a lamination direction of the laminate, the manufacturing method comprising: 
forming the laminate (B1-B6) such that a protrusion (16a) of the caulk (16) protrudes downward from the first end surface being in a downward state; 
placing the laminate (Fig. 5, B) on a support (141a) such that the protrusion (Fig. 2, 16a) is not in contact with a support surface of the support (141a), due to the 
processing the laminate (B1-B6) in a state where the laminate is placed on the support (141a). 
Regarding claim 2, Nagai et al teach that the placing of the laminate (B1-B6) on the support (141a) includes placing the laminate on the support after the laminate is inverted (Col. 7, lines 5-7) such that the first end surface faces upward and the protrusion protrudes upward. 
Regarding claim 3, Nagai et al teach that the placing of the laminate (B1-B6) on the support (141a) includes supporting the first end surface of the laminate on the support surface such that the protrusion (16a) is located inside an opening portion (16b) provided in the support surface of the support (141a), during the stacking adjustment (Fig. 4, 140; Col. 9, lines 39-42). 
Regarding claim 4, Nagai et al teach that the caulk (16a) is a V-shaped caulk or a cut-and-raised caulk. 
Regarding claim 7, Nagai et al further teach: pressing the laminate with a first load, wherein the processing of the laminate includes: processing the laminate while pressing the laminate with a second load after the pressing of the laminate with the first load, the second load being equal to or lower than the first load, such as exerting a variety of magnitude of force loads to the laminate of block body (B; Col. 10, lines 10-19) by the controller (160).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nagai et al.
Regarding claims 5 and 6, Nagai et al teach a manufacturing method of a laminated iron core (Fig. 2, 1) including the protrusion (16a) and the recess (16b) of the laminate (B1-B6), which reads on applicants’ claimed invention; except for disclosing the measurement of the protrusion and the depth of the recess of the caulk (16) with respect to the first and second end surface. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the proper measurement of the protrusion (16a) and the depth of the recess (16b) of the caulk (16) with respect to the first and second end surface, since it is known in the art that the forming of the protrusion or swaged area (16a) and the through hole or recess (16b) to be coupled to each other with their structural measurement such that the protrusion (16a) cannot exceed the depth of the recess (16b), in order to prevent each laminate portion of block body (B) from being fastened to another block body (B) that has already been manufactured by the protrusion or the swaged area (16a; Col. 7, lines 51-58)

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
September 28, 2021